DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-02-00104-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ALVIN ODEAN WILSON,§
	APPEAL FROM THE 7TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
	Appellant has filed a motion to withdraw his notice of appeal and dismiss the appeal.  The
motion is signed by Appellant and his counsel.  No decision having been delivered by this court, the
motion is granted, and the appeal is dismissed in accordance with Texas Rule of Appellate Procedure
42.2.

Opinion delivered June 28, 2002.
Panel consisted of Worthen, J., and Griffith, J.






(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.